            Case 4:11-cr-00150-DCB-LCK Document 795 Filed 02/05/19 Page 1 of 2



                                       DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: David C. Bury                   Date: February 5, 2019
USA v. Heraclio Osorio-Arellanes                     Case Number: CR-11-00150-004-TUC-DCB (BPV)

Assistant U.S. Attorney: Todd Wallace Robinson and David Leshner
Attorney for Defendant: Francisco Leon, CJA
Interpreter: Lucinda Bush and Hortecia Studer Language: Spanish
Defendant: ☒ Present ☐ Not Present ☐ Released ☒ Custody ☐ Summons ☐ Writ
             Restraint Level 3

Court Reporter Cindy Shearman
Deputy Clerk Martha Hernandez

JURY SELECTION:

9:30 a.m. - Court, counsel and defendant present.

9:39 a.m. - Prospective jurors enter the courtroom; panel is sworn; voir dire commenced.

9:58 a.m. – Prospective jurors 1, 4, 6, 7, 8, 13, 14, 15, 16, 18, 19, 20, 21, 28, 29 and 31 raised their
hand that they may have read, seen, or heard something about this case and/or operation fast n
furious. Those prospective jurors are questioned individually as to that reference only. All other
prospective jurors exit the courtroom.

Brief recess taken: 10:57 a.m. – 11:03 a.m.
Court, counsel and defendant present. Resume voir dire of those individual prospective jurors. Mr.
Leon challenge of juror #13 is overruled. Mr. Leon makes a record of his objection.

11:22 a.m. - All prospective jurors return to the courtroom. Voir dire resumes.

Lunch recess taken: 12:00 p.m. - 1:15 p.m.
Court, counsel and defendant present.

Discussed Mr. Leon’s proposed juror question. The Court denies proposed jury question for reasons
stated on the record.

1:22 p.m. – Prospective jurors enter the courtroom. Voir dire resumes.

2:18 p.m. - Jury panel excused while counsels execute their strikes. Counsel stipulates to alternate
strikes.

3:11 p.m. – Court, counsel and defendant present.

3:18 p.m.- Prospective jurors return to the courtroom.
           Case 4:11-cr-00150-DCB-LCK Document 795 Filed 02/05/19 Page 2 of 2

USA v. Heraclio Osorio-Arellanes                                                Date: February 5, 2019
Case Number: CR-11-00150-004-TUC-DCB (BPV)                                                  Page 2 of 2

3:21 p.m. - Trial jurors are seated, remaining jurors excused; trial jurors are sworn.

3:23 p.m. – Preliminary instructions by the Court.


3:45 p.m. – jury exit the courtroom. The Court reminds the jury of the admonition.


Proceedings recessed for the day at 3:47 p.m.
Jury trial continues to 2/6/2019 at 9:30 AM.




                                                                                   Jury Trl 4 hrs 09 min

                                                                                   Start: 9:30 AM
                                                                                   Stop: 3:47 PM




                                                Page 2 of 2
